Citation Nr: 0630903	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Buffalo, 
New York


THE ISSUE

Entitlement to payment of Survivors' and Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1950 to March 
1954.  The appellant is the veteran's son.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 determination of the Education 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which denied the 
appellant's claim for entitlement to DEA benefits under the 
Chapter 35 program.  The appellant is the veteran's son.

In March 2005 the Board remanded the case for further 
development.  That development has been completed.  

In a May 2002 notice of disagreement (NOD), the appellant's 
sister appears to be making a claim of entitlement to DEA 
benefits.  This matter has not yet been adjudicated and is 
referred to the Education Center at the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The appellant was born in July 1973.  

2.  In January 2002 the veteran was determined to be 
permanently and totally disabled, effective in October 2001.  

3.  In March 2002 the appellant filed a claim for DEA 
benefits under Chapter 35, Title 38, United States Code.  

4.  The appellant reached his 26th birthday in July 1999, 
prior to the effective date of a finding of permanent and 
total service connected disability on behalf of the veteran.  
CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35 
have not been met.  38 U.S.C.A. §§ 3500, 3512 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  These notice and 
duty to assist provisions are not applicable to claims such 
as the one decided herein.  Cf. Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  In Barger, the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51.  As well, the statute at 
issue in this matter is not found in Chapter 51, but rather, 
in Chapter 35.  

Additionally, in this case, it is not the factual evidence 
that is dispositive of the appeal, but rather the 
interpretation and application of the governing statute.  In 
such a case, where the pertinent facts are not in dispute and 
the law is dispositive, there is no reasonable possibility 
that further assistance or development of the claim would 
result in the grant of benefits sought.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, the Board will proceed to 
adjudicate the merits of the appeal.  

II.  Analysis

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii) (West 2002); 38 C.F.R. 
§ 21.3021(a)(1)(iii) (2006).  

Eligibility for Chapter 35 benefits further requires that the 
appellant must not have reached his 26th birthday on or 
before the effective date of the finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c).  

The record confirms that the appellant is the veteran's son, 
with date of birth in July 1973.  The record also reflects 
that the veteran is in receipt of a permanent and total 
disability rating.  

A January 2002 rating decision granted a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU), effective in October 2001.  

In January 2005 the veteran's representative submitted 
argument to the Board on behalf of the appellant.  These 
arguments were construed as claims of clear and unmistakable 
error (CUE) in a March 2000 rating decision, for failing to 
evaluate the service connected disabilities as permanently 
and totally disabling, and in the January 2002 rating 
decision for failing to evaluate the service connected 
disabilities as permanently and totally disabling prior to 
October 2001.  

In March 2005, the Board found that these claims of CUE were 
inextricably intertwined with the issue of the appellant's 
entitlement to DEA benefits under Chapter 35.  Accordingly, a 
decision on the DEA claim was deferred pending adjudication 
of the claims of CUE in the March 2000 and January 2002 
rating decisions.  

In a June 2005 rating decision, the RO found that an earlier 
effective date for a permanent and total rating prior to 
October 2001 was not warranted as a clear and unmistakable 
error had not been identified.  Hence, the veteran's total 
rating was not in effect prior to October 2001.  Neither the 
veteran nor the appellant filed an NOD with the June 2005 
rating decision, and so the issue of an earlier effective 
date for the grant of permanent and total disability is not 
in appellate status and the Board does not have jurisdiction 
to establish an earlier effective date for the grant of 
permanent and total disability.  38 C.F.R. § 20.200.  

The record reveals that the appellant reached his 26th 
birthday in July 1999, which is prior to the effective date 
of the veteran's award of a permanent and total disability 
rating.  Consequently, the Board finds that the appellant is 
not entitled to DEA benefits under Chapter 35.  38 C.F.R. 
§ 21.3040(c).  

In addition, the appellant has not shown, nor is the Board 
aware of, any basis to exempt him from application of this 
regulation.  Under 38 C.F.R. § 21.3041(a), the basic 
beginning date of eligibility for educational assistance is 
normally the date the child reaches age 18, or the date of 
the child's completion of secondary schooling, whichever 
occurs first.  The basic ending date for educational 
assistance is the date of the child's 26th birthday.  
38 C.F.R. § 21.3041(c).  

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability rating is prior to the child's 18th birthday, but 
the veteran does not receive notice of this rating until 
after the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i).  
Also, the beginning date may be extended if the permanent and 
total disability rating is assigned after the child reaches 
18 but before the child turns 26.  38 C.F.R. 
§ 21.3041(b)(2)(ii).  As discussed earlier, however, the 
appellant turned 26 before the effective date of the finding 
of permanent and total disability of the veteran, and so 
neither of these exceptions to toll the basic beginning date 
for eligibility for educational assistance is applicable in 
his case.  

Under 38 C.F.R. § 21.3041(d), the ending date for eligibility 
for educational assistance may be modified for up to 8 years 
beyond the qualifying event, but in no case beyond the date 
the child reaches age 31.  In order to modify the ending 
date, however, the qualifying event must occur between the 
time the child reaches age 18 and age 26.  See 38 C.F.R. 
§ 21.3041(d).  In this case, the basic ending date for 
eligibility for DEA benefits cannot be modified because the 
appellant had already reached the age of 26 at the time of 
the award of permanent and total disability to the veteran.  

Further, the appellant does not qualify for an extension of 
what would have been his delimited date (his 26th birthday in 
July 1999) because he would have had to have commenced a 
program of education in the Chapter 35 program prior to his 
26th birthday.  See 38 C.F.R. § 21.3041(e).  

Finally, the Board has considered the argument made by the 
veteran's representative in August 2006 that the case should 
be remanded for failure to comply with the directives of the 
March 2005 Board remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  The remand instructed that a copy of the 
appellant's May 2002 NOD should be associated with the 
appellant's education file.  The veteran's representative 
argued that, "the file does not contain evidence that the RO 
attempted to or actually did obtain the May 2002 NOD, as per 
remand instructions."  However, review of the appellant's 
education file reveals a copy of the May 2002 NOD.  
Therefore, all of the March 2005 remand directives were 
complied with and remand under Stegall is not required.  

While sympathetic to the appellant's situation, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of DEA benefits under Chapter 35 are clear 
and specific, and the Board is bound by these criteria.  As 
the disposition of this claim is based on the law and not the 
facts of the case, the claim is denied based on lack of 
entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to payment of Survivors' and Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


